Citation Nr: 0635791	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-28 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.  Although the 
rating decision reflects the Seattle, WA RO as the issuing 
RO, the Board notes that all subsequent related documents, 
e.g., the post-notice of disagreement Duty to Assist Letter, 
the statement of the case (SOC), and supplemental SOC (SSOC) 
were issued by the Oakland, California RO.  Further, the 
claims file reflects that the Oakland, CA RO still exercises 
jurisdiction over it.

The veteran testified at a hearing in before the undersigned 
at the RO in February 2006.  A transcript of the hearing 
testimony is associated with the claims file.

At the hearing, the veteran's representative requested 
consideration for a total disability rating due to individual 
unemployability.  This issue has not been considered by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The most recent VA examination of record was April 2005.  The 
examination report reflects that the examination findings 
revealed no neurological pathology.  The veteran related at 
the hearing that the symptoms of his low back disability had 
significantly increased in severity during the six months 
prior to the hearing.  Further, he had required treatment at 
the VA medical facility at Sacramento, CA, approximately four 
times during that period, to include a visit at the emergency 
room for severe pain three months prior to the hearing.

The veteran is entitled to a new VA examination where there 
is evidence, including statements from the veteran, that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOGCPREC 11-95 (1995).  Further, the Board 
notes that there are no treatment records associated with the 
claims file dated subsequent to February 2005.  Thus, the 
Board deems the claim insufficiently developed for appellate 
review.  38 C.F.R. § 3.159(c) (2006).

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain all VA 
treatment records related to the 
veteran's low back disability not already 
associated with the claims file and 
ensure that they are associated with the 
claims file.

2.  Then the AMC or the RO should arrange 
for an orthopedic and neurological 
examination to determine the current 
severity of the veteran's low back 
disability.  The claims folder should be 
made available to the examiner(s).

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and representative, if any, 
should be furnished a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


